Citation Nr: 0705785	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  99-22 249	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right knee injury prior to July 21, 2005.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury from July 21, 
2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee injury.

4.  Entitlement to an initial compensable rating for 
insomnia.

5.  Entitlement to an initial compensable rating for 
Seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from July 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection at a noncompensable rating for residuals of a 
right knee injury, insomnia, and Seborrheic dermatitis and a 
10 percent disability rating for residuals of a left knee 
injury.  In January 2000, the veteran testified at a RO 
hearing.  Subsequently, in June 2001, the Board remanded the 
case back to the RO for additional development.  In September 
2001, the veteran testified before the undersigned Veterans 
Law Judge at the RO.  Copies of both hearings are associated 
with the record.  In January 2002 and August 2003, the Board 
remanded the case to the RO for additional development.  

The RO increased the evaluation for residuals of a right knee 
injury to 10 percent in a May 2006 rating decision.  As that 
award was not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The case is now before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  Prior to July 21, 2005, the veteran's residuals of a 
right knee injury is neither manifested by degenerative 
arthritis nor by range of motion for flexion limited to 60 
degrees or extension limited to 5 degrees.  Also, there were 
no objective findings of subluxation or instability.

2.  After July 21, 2005, the veteran's residuals of a right 
knee injury is neither manifested by degenerative arthritis 
nor by range of motion for flexion limited to 60 degrees or 
extension limited to 5 degrees.  The veteran's residual of a 
right knee injury is manifested by no more than range of 
motion from 0 degrees of extension to 130 degrees of flexion, 
without objective findings of subluxation or instability.

3.  The veteran's residual of a left knee injury is 
manifested by no more than range of motion from 0 degrees of 
extension to 130 degrees of flexion with degenerative 
changes, but without objective findings of subluxation or 
instability.  

4.  The veteran's insomnia is neither manifested by 
persistent day-time hypersomnolence nor by required use of 
breathing assistance device.

5.  The veteran's Seborrheic dermatitis is manifested by 
neither dermatitis of at least five percent of the entire 
body or of exposed areas, nor requires intermittent systemic 
therapy for a total duration of less than six weeks during 
the past 12-month period.  Further, the veteran's dermatitis 
is not manifested by exfoliation, exudation or itching 
involving an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2005, the criteria for an initial 
compensable rating for residuals of a right knee injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5099-5010, 5260, 5261 (2006).

2.  After July 21, 2005, the criteria for a disability rating 
in excess of 10 percent for residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5099-5010, 5260, 5261 
(2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5099-5010, 5260, 5261 
(2006).

4.  The criteria for an initial compensable rating for 
insomnia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes 6899-6847 
(2006).

5.  The criteria for an initial compensable rating for 
Seborrheic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 7806 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, June 
2002, April 2004, and March 2005 RO letters satisfied the 
four elements delineated in Pelegrini.  Further, in 
compliance with the Board's August 2003 remand, the veteran 
was asked to identify any additional medical evidence.  The 
veteran did not provide further information regarding 
additional medical evidence.  In addition, the VA attempted 
to obtain medical records from a private physician, Dr. G. 
A.; however, the clinic responded that the veteran had not 
been seen since 1999.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims, which VA has not sought.  

In July 2005, the veteran was examined and the examiner 
provided the requested etiology opinion.  The Board notes 
that the veteran's skin disease was inactive at the July 2005 
skin disease examination.  It was requested that the veteran 
contact the VA when his skin disease is in its active status, 
however, neither the veteran nor his representative have 
attempted to schedule another VA examination.  The Board 
notes that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In May 2006, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's August 
2003 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Accordingly, the Board finds that the evidence of record-- 
service and post-service medical records, service personnel 
records, VA examination reports, and lay statements --  is 
adequate for determining the criteria for increased ratings 
and no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the May 
2006 SSOC, the veteran was provided with notice of the type 
of evidence necessary to establish an initial effective date, 
if a higher disability rating is granted on appeal.  Since 
the veteran's increased ratings claims are being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Analysis

The veteran contends that his service-connected residuals of 
right and left knee injuries, insomnia, and Seborrheic 
dermatitis warrant higher initial ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initial Ratings Claims for Residuals of Right and Left Knee 
Injuries

Currently, the veteran's knees are separately rated.  For his 
right knee disability, the veteran is rated as noncompensable 
(0 percent) prior to July 21, 2005 and as 10 percent 
disabling after July 21, 2005, under Diagnostic Codes 5099-
5010.  Regarding his left knee disability, the veteran is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5099-5010 for degenerative changes.  The Board observes 
that where the particular disability for which the veteran 
has been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2006); See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, the veteran's service-connected 
right and left knee injuries are rated by analogy under 
Diagnostic Codes 5099-5010.

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010 (2006).  In turn, degenerative or 
traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Pursuant to Diagnostic Codes 5260-5261, a maximum 30 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 15 degrees; a 20 percent rating is warranted when 
it is limited to 30 degrees; a 10 percent rating is warranted 
when it is limited to 45 degrees; and a 0 percent 
(noncompensable) rating is warranted when it is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Correspondingly, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees; a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 
noncompensable rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's claims file contains VA examinations from 
October 1998, November 1999, January 2003, and July 2005, and 
various private treatment records.

At an October 1998 general medical examination the veteran 
complained of pain in both knees.  Upon physical examination, 
the veteran had a full range of motion in his right knee 
without limitation with slight crepitants, but no tenderness 
upon flexion or extension.  The right knee appeared stable 
without tenderness, swelling, effusion, or erythema.  For the 
left knee, the veteran also had a full range of motion 
without pain, but reported instability in the knee.  He had a 
small ballottable effusion, but there was no tenderness on 
palpation and his joint appeared stable with a negative 
drawer test.  X-rays revealed mild degenerative changes in 
the left knee and no other abnormalities in either knee.  
Later, in November 1999, the veteran underwent a VA joints 
examination, where he reported bilateral knee pain and 
cracking and giving way of his left knee with diminished 
endurance.  Upon examination, the veteran's bilateral range 
of motion was 0 degrees of extension to 135 degrees of 
flexion with no deformity.  There was evidence of bilateral 
patellofemoral crepitus which was worse on the left knee.  
Regarding stability, the right knee showed negative drawer, 
Lachman's, McMurray's, and gap tests.  The left knee showed 
negative posterior drawer and McMurray's and gap tests, with 
a mildly positive left anterior drawer and Lachman's tests.  
The veteran was able to heel-toe walk, fully squat, and 
stands independently on each leg.  Magnetic Resonance Imaging 
(MRI) revealed negative results for the right knee.  For the 
left knee, MRI results revealed a small effusion and focal 
subchondral osteochondritis dissecans.

In support of his claim, the veteran testified at a Travel 
Board hearing in September 2001 that his knees clicked and 
buckled.  However, in January 2003, the veteran underwent 
another VA joints examination, where he denied any recurrent 
dislocation or subluxation.  The examiner noted that no 
assistive device was used.  There was minimal crepitus on 
palpation that was worse on the left.  On physical 
examination, the examiner found that the veteran's knees had 
a full range of motion with 0 degrees of extension to 135 
degrees of flexion, bilaterally.  McMurray's tests were 
negative for any meniscal findings.  

Private treatment records from Freiberg Orthopaedics and 
Sports Medicine between June 1999 and August 2001 show that 
in August 2001 the veteran complained about his left knee 
giving way and locking.  However, physical examination 
revealed that there is no instability or effusion or 
restriction of motion.  The left knee exhibited 
patellofemoral sensitivity and crepitus on compression and 
palpation, but without instability or effusion.

The veteran's latest VA general medical examination in July 
2005 shows that he reported no locking or giving out of the 
right knee over the past several years and did not experience 
any flare-up episodes with the right knee.  Examination 
revealed that the veteran's right knee had 0 degrees of 
extension to 130 degrees of flexion.  The right knee was 
stable in all directions with negative drawer signs and 
Lachman's tests.  For the left knee, the veteran had full 
extension with 130 degrees of flexion without any discomfort 
or pain.  On palpation the left knee was non-tender and was 
stable in all directions.  Both anterior and posterior drawer 
signs and Lachman's tests were negative.  X-rays of the knees 
revealed small marginal osteophytes over the tibial plateau 
of the left knee with no joint effusion.  Given the above 
results, the examiner concluded that the veteran's right knee 
was normal with close to full range of motion and no 
instability.  Further, although the veteran complains about 
pain in the left knee, there was no evidence of instability, 
subluxation, or dislocation of the cartilage or locking of 
the left knee.

Regarding the veteran's right knee disability prior to July 
21, 2005, the evidence includes VA examinations in October 
1998, November 1999, and January 2003.  The Board observes 
that extension of 0 degrees for the right knee in all three 
examinations warrants only a noncompensable rating under 
Diagnostic Code 5261.  In this regard, separate compensable 
ratings under both Diagnostic Codes 5260 and 5261 are not 
warranted under VAOPGCPREC 9-2004.  Similarly, 130 to 140 
degrees of flexion would also fail to provide for a 
compensable rating under Diagnostic Code 5260.  Further, no 
subluxation or lateral instability was found and X-rays and 
MRIs revealed no degenerative changes.  Thus, a higher rating 
is not available under Diagnostic Codes 5003 or 5257.  Based 
on review of the evidence, the Board finds that, prior to 
July 21, 2005, the evidence more nearly approximates a 
noncompensable rating for the right knee disability.  The 
evidence is against a compensable rating, since the veteran's 
symptomatology prior to July 21, 2005 does not reflect 
degenerative changes, instability, or a limitation in his 
range of motion.

Next, the Board finds that the veteran's right knee 
disability, after July 21, 2005, does not warrant a 
disability rating in excess of 10 percent.  The July 2005 
examination revealed 0 degrees of extension to 130 degrees of 
flexion with no instability or degenerative changes.  It 
appears that the RO, in a May 2006 rating decision, granted a 
10 percent disability rating based on considerations of 
functional loss due to pain and weakness beyond that 
reflected on range of motion measurements.  See 38 C.F.R. 
§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  Based on the 
above evidence, the Board finds that the veteran's right knee 
disability, after July 21, 2005 warrants a 10 percent 
disability rating and no more.  The evidence is against a 
higher rating, since the veteran's current symptomatology 
does not reflect degenerative changes, instability, or a 
limitation in his range of motion.

Lastly, regarding the veteran's left knee disability; the 
Board observes that extension of 0 degrees and flexion of 130 
degrees warrant only noncompensable ratings under Diagnostic 
Code 5260 and 5261.  In this regard, VAOPGCPREC 9-2004 does 
not require separate compensable ratings under both 
Diagnostic Codes 5260 and 5261.  Since the veteran was 
diagnosed with degenerative changes of his left knee, his 
left knee disability warrants a10 percent disability rating 
under Diagnostic Code 5003, and no more, even with 
consideration of pain and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
A higher rating is not available under Diagnostic Codes 5256 
or 5262 for his left knee, since the veteran has not been 
shown to have ankylosis or nonunion of the tibia and fibula.  
Further, a separate rating for the left knee is not available 
under Diagnostic Code 5257 since the functional limitation of 
his left knee is minimal.  At the August 2001, January 2003, 
and July 2005 examinations, the veteran reported no 
subluxation of his left knee and objective medical evidence 
reflected negative drawer signs, Lachman's, and McMurray's 
tests.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
compensable rating for the veteran's right knee disability 
prior to July 21, 2005 and a disability rating in excess of 
10 percent for his right knee disability after July 21, 2005.  
Also, the preponderance of the evidence is against an initial 
rating in excess of 10 percent for this left knee disability.  
Therefore, his claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initial Ratings Claim for Insomnia

For his service-connected insomnia, the veteran is currently 
rated as noncompensable (0 percent) under Diagnostic Codes 
6899-6847.  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006); See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the veteran's insomnia is 
rated by analogy under Diagnostic Code 6899-6847.

A maximum rating of 100 percent is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; required tracheostomy.  A 50 percent rating is 
warranted for the required use of breathing assistance 
device.  A 30 percent rating is warranted for persistent day-
time hypersomnolence.  A 0 percent rating is warranted for 
asymptomatic sleep apnea, but with documented sleep disorder 
breathing.

Medical evidence includes VA examinations and lay statements.  
In September 1998, the veteran was diagnosed with sleep 
insomnia where he reported falling asleep at around 2:00 a.m. 
and only retaining three to four hours of sleep each night.  
At a January 2000 RO hearing, the veteran testified to 
sleeping during the day.  In January 2003, the veteran 
underwent a VA respiratory examination for his sleep 
disorder.  The veteran reported as being a "light sleeper", 
who snores in his sleep.  The examiner noted that the veteran 
was not on any respiratory medications, including inhalers, 
steroids, supplemental oxygen, nor breathing assistance 
devices.  Sleep studies done in March 1995 and April 1997 
revealed normal results and suggested that the veteran's 
insomnia may be related to his psychiatric conditions.  After 
reviewing the evidence, the examiner concluded that there was 
no evidence for obstructive sleep apnea or asthma and that 
his sleep disorder may be related to his psychological 
disorders.

The veteran underwent a general medical examination in July 
2005.  Regarding his sleep disorder, the examiner found that 
his insomnia may be due to poor sleep hygiene and 
psychosocial stressors.  The examiner observed that his lack 
of sleep for up to two days at a time was a common effect of 
bipolar disorder.  Sleepiness during the day was reported 
without somnolence and fairly minimal, often confined to the 
four to six p.m. timeframe.  There was no evidence of snoring 
or apneic episodes at night from his wife, leading the 
examiner to conclude that his sleep apnea was not 
symptomatic.  The veteran did not need any type of assistive 
breathing device at night.

After reviewing the entire record, the Board finds that the 
veteran's insomnia more nearly approximates that of a 
noncompensable rating.  A higher rating is unavailable 
because the evidence of record fails to demonstrate 
persistent day-time hypersomnolence and the need for an 
assistive breathing device at night.  Moreover, the Board 
finds that a higher rating is not available under the 
schedule of ratings for the respiratory system.

As the preponderance of the evidence is against an initial 
compensable rating for the veteran's insomnia, his claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Initial Ratings Claim for Seborrheic Dermatitis

The veteran contends that his service-connected Seborrheic 
dermatitis warrants a compensable initial rating.  Currently 
his Seborrheic dermatitis is rated as noncompensable (0 
percent) under the former and revised Diagnostic Code 7806 
(2002, 2006).  

Under the former Diagnostic Code 7806, a maximum of 50 
percent rating requires ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  A 30 percent rating 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 0 percent rating is required 
with slight exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (Sept. 16, 
2002) and 67 Fed. Reg. 62,889 (Oct. 9, 2002).  Under the 
current version of Diagnostic Code 7806, dermatitis or eczema 
warrants a maximum 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  A 30 percent rating is warranted for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
10 percent rating is warranted for at least 5 percent of the 
entire body or of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 0 percent 
rating is warranted for less than 5 percent of the entire 
body or of exposed areas affected, and; no more than topical 
therapy required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

The veteran's claims file contains private treatment records, 
VA examinations, and lay statements regarding his skin 
disability.  In October 1998, the veteran underwent a general 
medical examination where he reported erythema and scaling in 
his scalp and bilateral cheeks, lasting for several hours to 
several days.  The veteran applied over-the-counter cortisone 
cream to the reported rash.  On physical examination, the 
veteran had some scaling and erythema in his scalp.  There 
was no evidence of edema, gross lesions, or alopecia in his 
scalp.  Regarding his face, the veteran had several 
inflammatory papules in his cheeks and one on his forehead, 
which were non-tender.  There were no lesions to his neck, 
back, chest or upper extremities.

In support of his claim, the veteran testified at the RO that 
his flare-ups were itchy and flakey.  The veteran underwent a 
VA skin disease examination in November 1999 where the 
examiner found no evidence of ulceration, fissuring, 
vesicles, pustules, or drainage.  There were some minimal 
scaling of the right upper lateral infranasal area in the 
hair of his mustache, in the left eyebrow laterally, and 
superior scalp area.  Also, there was some mild erythema 
surrounding the exfoliated areas, but with no pustules or 
drainage.  "The estimated total surface area of the scalp 
itself is approximately 25%."  

Private treatment records from Group Health Associates in 
August 2000 showed that although the veteran may have 
suffered scabies in other parts of his body, his scalp, face, 
ear, and neck were completely clear.

At a January 2003 VA skin disease examination, the veteran 
reported that his skin condition was esthetically 
disfiguring, but completely resolves in-between flare-ups 
with no residual effect.  He was using over-the-counter 
topical hydrocortisone cream.  On physical examination, the 
examiner found a few small telangiecgasia.  There was no 
evidence of scaling or irritation of the scalp.  The examiner 
concluded that the veteran's Seborrheic dermatitis was 
inactive.  The veteran underwent a similar situation at his 
July 2005 skin disease examination, where his rash was 
inactive and revealed no symptoms.  

Given the above medical evidence, the Board finds that the 
veteran's reported symptoms of itching and flare-ups more 
nearly approximates a noncompensable rating under both former 
and revised versions of Diagnostic Code 7806.  A higher 
rating is not warranted, under Diagnostic Code 7806 (2002), 
because the veteran did not exhibit exfoliation, exudation, 
or itching involving an exposed surface or extensive area.  
Also, the veteran's dermatitis was not at least 5 percent of 
the entire body or of exposed areas affected, or; required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).



The Board has also considered rating the veteran's skin 
disability under the former and revised Diagnostic Code 7800 
and 7801-7805, however, no evidence was found of 
disfigurement or scars of the veteran's head, face, or neck.  
See 38 C.F.R. § 4.118 (2002, 2006).

In reaching this determination, the Board has considered 
whether, under Fenderson, higher ratings might be warranted 
for any of the veteran's claims and for the period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's 
disabilities have been persistently more severe at any time 
during the period of this evaluation.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's insomnia, Seborrheic dermatitis, 
or the residuals of his left and right knee injuries have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased initial ratings, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claims.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

An initial compensable disability rating for residuals of a 
right knee injury, prior to July 21, 2005, is denied.

An initial disability rating in excess of 10 percent for 
residuals of a right knee injury, from July 21, 2005, is 
denied.

An initial disability rating in excess of 10 percent for 
residuals of a left knee injury is denied.

An initial compensable rating for insomnia is denied.

An initial compensable rating for Seborrheic dermatitis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


